DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,878,692. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16, 18-19 of the instant application are merely a broad version of claims 1-16 of US patent 10,878,692 are therefore obvious over said claims of US patent 10,878,692.

Claim 1 of 17/134,826
Claim 1 of US 10,878,692
.  A method comprising: determining, by a first device, a first identifier associated with a second device in communication with the first device;  
determining, by a first device, a first identifier associated with a second device in communication with the first device;
comparing the first identifier with a list indicating testing information 
associated with a plurality of manufacturers;  
comparing the first identifier with an ordered list of identification codes 
that are associated with a plurality of manufacturers, wherein different 
identification codes within the ordered list correspond to different quantities 
of testing used to verify each of the different identification codes
causing pairing, based on 
the comparing, of a remote control and the second device.
causing pairing, based on an association between the first identifier and a second identifier in the ordered list of identification codes, of a remote 
control and the first device.


	Regarding claim 2, Sallas discloses for determining an amount of time required for the remote control to respond to a command, wherein the causing pairing is further based on the amount of time (claim 2 of US 10,878,692).
 	Regarding claim 3, Sallas discloses wherein the pairing is based on one or more commands sent from the remote control and to the first device (claim 6 of US 10,878,692).

Regarding claim 5, Sallas discloses wherein the causing pairing comprises: prompting a user to perform a quantity of testing of the remote control, wherein the quantity of testing is based on the testing information (claim 6 of US 10,878,692).
 	Regarding claim 6, Sallas discloses wherein the causing pairing comprises: verifying the first identifier by causing the remote control to send a plurality of commands to the first device, wherein the plurality of commands is based on the testing information (claim 6 of US 10,878,692).
 	Regarding claim 7, Sallas discloses wherein the testing information is based on a geographic location of each manufacturer of the plurality of manufacturers (claim 7 of US 10,878,692).
 	Regarding claim 8, Sallas discloses wherein the list is based on identification codes received from the remote control (claim 6 of US 10,878,692).
 	Regarding claim 9, Sallas discloses wherein the testing information indicates, based on popularity levels associated with the plurality of manufacturers, command codes (claim 9 of US 10,878,692).
 	Regarding claim 10, Sallas discloses a method comprising: receiving, by a first device and from a remote control, manufacturer codes;  determining, by the first device, a first identifier associated with a second device in communication with the first device;  determining, based on an association between the first identifier and the manufacturer codes, testing information associated with the remote control;  and causing pairing, 
 
Regarding claim 11, Sallas discloses for determining an amount of time required for the remote control to respond to a command, wherein the causing pairing is further based on the amount of time (claim 11 of US 10,878,692).
 	Regarding claim 12, Sallas discloses wherein the first device comprises a set-top box and the second device comprises a display device (claim 12 of US 10,878,692).
 	Regarding claim 13, Sallas discloses wherein different manufacturer codes correspond to different quantities of testing for verifying each of the different manufacturer codes (claim 13 of US 10,878,692).
 	Regarding claim 14, Sallas discloses wherein the testing information indicates, based on a popularity of a manufacturer associated with the manufacturer codes, command codes (claim 10 of US 10,878,692).
 	Regarding claim 15, Sallas discloses a method comprising: sending, by a remote control and to a first device, manufacturer codes;  receiving, by the remote control and from the first device, testing information associated with a manufacturer code of the manufacturer codes;  sending, by the remote control, to the first device, and based on the testing information, information associated with the remote control;  and sending, by the remote control and based on receiving an indication that the first device received the information, a request to pair the remote control and a second device associated with the manufacturer code (claim 15 of US 10,878,692).

Regarding claim 18, Sallas discloses performing, based on the testing information, a quantity of testing of the remote control (claim 18 of US 10,878,692).
 	Regarding claim 19, Sallas discloses wherein the testing information is associated with one of a geographic location or size of a manufacturer of the second device (claim 10 of US 10,878,692).
 
3.	Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 a.	Muth U.S. Publication no. 2015/0271432.  Auto-pairing control device
b.	Park U.S. Publication no. 2016/0196740.  Apparatus and method for autopairing of remote controller
c.	Henty U.S. Patent no. 7,123,242.  Remote control method using remote control device with keyboard
d.	Bruhn et al U.S. 2013/0093962.   System and method for pairing a remote control to video or audio components 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
06/30/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637